       Case 1-19-47801-nhl            Doc 48      Filed 04/15/20    Entered 04/15/20 15:59:53




                                                                   Hearing Date: April 22,2020

Sharon A. Toussaint, Esq.
225 Broadway, Suite 2815
New York, New York
Telephone: (718) 496-5164
Facsimile: (646) 473-8919

Attorney for Debtors

UNITED STATES BANKRUPTCY
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In Re:

        NICODEMUS JOSHUA MILLER and                                Chapter 7
        KIM DEMETRO                                                Case No. 1-19-47801-nhl

                           Debtor.
---------------------------------------------------------------X

                             DEBTORS’ OBJECTION TO
                   OF MOTION FOR RELIEF FROM AUTOMATICE STAY

TO THE HONORABLE NANCY HERSHEY LORD
UNITED STATES BANKRUPTCY JUDGE

        Nicodemus Joshua Miller and Kim Demetro Debtors in the above-captioned matter (the

“Debtors”), submit this objection (the “objection”) to Michael Mesheriakov’s Motion for Relief

from the Automatic Stay to the extent that it seeks immediate relief from stay.

        1. Michael Mesheriakov (hereinafter “Mesheriakov”) is an unsecured creditor and the

             owner and landlord of the premises where Debtors resides.

        2. Debtors entered into a residential rental lease with Mesheriakov for a monthly rent of

             $4,400.00 commencing September 1, 2018 and expiring on August 31, 2021.

        3. Mesheriakov commenced a nonpayment action on or about August 2019 and was

             subsequently granted a judgment of possession and warrant of eviction against

             Debtors.
      Case 1-19-47801-nhl         Doc 48       Filed 04/15/20   Entered 04/15/20 15:59:53




       4. On December 31, 2019, Debtors filed a voluntary Chapter 7 Bankruptcy Petition

            pursuant to title 11 of the Bankruptcy Code. An automatic stay was entered pursuant

            §362 of the Code preventing Mesheriakov from taking any further action to evict

            debtors from the premises. Thereafter, the debtors complied with Section 362(l)(1) of

            the Bankruptcy Code and Administrative Order No. 644, in that the debtors delivered

            to the Clerk of Court a certified check made payable to Michael Mesheriakov in the

            amount of $ 4,450.00 as rent during the 30-day period after filing the petition.

       5.   Mesheriakov filed this motion requesting that the stay be lifted. Debtors opposes the

            motion to the extent that it seeks immediate relief from stay. Debtors request that

            repossession through the warrant of eviction not take place for at least six months

            after any order from this court.

       6. It is noteworthy that even if this court were to order the automatic stay to be lifted,

            Mesheriakov cannot take any steps immediately pursuant to such order in light of

            Gov. Mario Cuomo Executive Order stating “[T}here shall be no enforcement of

            either eviction of any tenant residential or commercial, or a foreclosure of any

            residential or commercial property for a period of ninety days.” Once the eviction

            moratorium has been lifted, any eviction proceedings may be extended for another six

            months if the NYS Tenant Safe Harbor Act1 is passed.

       7. During this current health crisis, the housing industry has been and will continue to be

            greatly affected. Debtors understand that they will have to pay rent wherever they go


1
 The Tenant Safe Harbor Act is legislation introduced by NYS Senators Brad Hoylman and Liz Krueger
and Assemblyman Jeffrey Dinowitz intended to prevent a “tidal wave” of evictions during the COVID-19
crisis. The proposed Act would prohibit landlords from evicting tenants for non-payment of rent that
accrued during the current State of Emergency. The New York State Senate Press Release COVID-19
Eviction SD27, Tenants Rights, April 7, 2020.
Case 1-19-47801-nhl       Doc 48     Filed 04/15/20     Entered 04/15/20 15:59:53




    and is willing to negotiate a new lease agreement with Mesheriakov. Debtor

    Nicodemus J. Miller is currently a home health aide for his parents, who reside with

    him. His elderly father suffers from serious medical issues which requires him to use

    an oxygen machine thereby making it difficult to find a new home.

 8. As the motion points out, Mesheriakov’s judgment of possession did not create a lien

    and the rental sum owed is subject to discharge in bankruptcy court. If the pre-

    petition debt is discharged and if future legislations makes it difficult to commence

    further eviction proceedings Debtors proposes to that the parties negotiate a short-

    term rental agreement until such time that the parties feel they can return to some

    financial normalcy.

 WHEREFORE, the Debtors respectfully request that the Court sustain the objection to

 the extent requested and grant the Debtors such other and further relief as may be just.



 Dated: April 15, 2020
        New York, New York

                                              /s/ Sharon A. Toussaint
                                              Attorney for Debtors
                                              Sharon A. Toussaint, P.C.
                                              225 Broadway, Suite 2815
                                              New York, NY 10007
                                              Telephone: (718) 496-5164
                                              Facsimile: (646) 473-8919
       Case 1-19-47801-nhl            Doc 48      Filed 04/15/20     Entered 04/15/20 15:59:53




UNITED STATES BANKRUPTCY
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In Re:

        NICODEMUS JOSHUA MILLER and                                Chapter 7
        KIM DEMETRO                                                Case No. 1-19-47801-nhl

                           Debtor.
---------------------------------------------------------------X

                                AFFIRMATION OF SERVICE BY MAIL
STATE OF NEW YORK  )
                   : ss.:
COUNTY OF NEW YORK )

        I, SHARON A. TOUSSAINT, an attorney duly admitted to practice law in the courts of

the State of New York, affirms the truth of the following under the penalties of perjury:

        On April 15, 2020, I served the within DEBTORS’ OBJECTION TO MOTION FOR

RELIEF FROM AUTOMATICE STAY by email transmission, addressed to each of the

following persons at the last known address set forth after each name:


TO:     alla@kachanlaw.com
        Alla Kachan, Esq.
        Law Office of Alla Kachan, P.C.
        3099 Coney Island Avenue, 3rd Fl
        Brooklyn, NY 11235


Dated: New York, New York
       April 15, 2020

                                                             /s/ Sharon A. Toussaint
                                                             Attorney for Debtors
                                                             Sharon A. Toussaint, P.C.
                                                             225 Broadway, Suite 2815
                                                             New York, NY 10007
                                                             Telephone: (718) 496-5164
                                                             Facsimile: (646) 473-8919
